EXHIBIT B
             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF NEW YORK
------------------------------X        Docket#
UNITED STATES OF AMERICA,     :        19-cr-00582-DRH-ARL-1
                              :
                              :
     - versus -               :        U.S. Courthouse
                              :        Central Islip, New York
                              :
JACK CABASSO,                 :        September 22, 2020
                Defendant     :        12:20 PM
------------------------------X

        TRANSCRIPT OF CRIMINAL CAUSE FOR PROCEEDING
        BEFORE THE HONORABLE ARLENE R. LINDSAY
            UNITED STATES MAGISTRATE JUDGE
A   P   P   E   A     R     A      N   C   E   S:
(VIA VIDEO/AUDIO)



For the Government:             Seth D. DuCharme, Esq.
                                Acting U.S. Attorney


                      BY:       Ian Richardson, Esq.
                                Alexander Mindlin, Esq.
                                Kayla Bensing, Esq.
                                Assistant U.S. Attorney
                                100 Federal Plaza
                                Central Islip, NY 11722


For the Defendant:              Albert Y. Dayan, Esq.
                                Law Office of Albert Y. Dayan
                                80-02 Kew Gardens Road
                                Suite 902
                                Kew Gardens, NY 11415




Transcription Service:          Transcriptions Plus II, Inc.
                                61 Beatrice Avenue
                                West Islip, New York 11795
                                rl.transcriptions2@gmail.com


Proceedings recorded by electronic sound-recording,
transcript produced by transcription service
                                                                       2
                               Proceedings
 1               THE COURT:   Good afternoon, this is Judge

 2   Lindsay and can I just confirm who is on the phone

 3   please?

 4               MR. RICHARDSON:      Good afternoon, your Honor.

 5   It's Ian Richardson, Alexander Mindlin and Kayla Bensing

 6   for the United States.

 7               THE COURT:   Okay.

 8               MR. DAYAN:   Good afternoon, your Honor.

 9   Albert --

10               PRETRIAL SERVICES:      Good afternoon --

11               MR. DAYAN:   sorry, sorry, go ahead.

12               PRETRIAL SERVICES:      Good afternoon, your Honor.

13   Officer Ramel Moore for pretrial services.

14               THE COURT:   Okay.

15               MR. DAYAN:   Yes, For Mr. Cabasso, Albert Dayan.

16               Good afternoon, Judge.

17               THE COURT:   Yes, good afternoon.

18               Now Mr. Dayan, am I correct that your client

19   has consented to proceed this way by phone conference in

20   order to address the application to modify the conditions

21   of bail?

22               MR. DAYAN:   Yes, thank you for asking, he is.

23               THE COURT:   Okay.    And I take it he's on the

24   phone right now; is that right?

25               THE DEFENDANT:    Yes, your Honor.




                      Transcriptions Plus II, Inc.
                                                                      3
                             Proceedings
 1             MR. DAYAN:   He is.

 2             THE COURT:   Okay.     All right.   So the reason I

 3   asked for the conference is when I reviewed the

 4   application, I don't have an objection specifically to

 5   allowing Mr. Cabasso to set up this business he described

 6   but I am concerned since it is a business that's not

 7   unlike the one that he is charged with using in violation

 8   of the law, that there be some provision for either

 9   pretrial services or -- actually, it would have to be

10   pretrial services, to at least randomly check to ensure

11   that the conduct that's charged in the indictment is not

12   being engaged in in the new company.

13             So I throw that out to counsel to come up with

14   something that would address the Court's concerns.       Maybe

15   it's just pretrial services monitoring but I don't know

16   that pretrial services has the wherewithal to do so.       So

17   can I get some response on that proposal?

18             MR. DAYAN:   Yes.     You want to proceed because I

19   think that the 14-day reporting to the government through

20   pretrial alleviates that concern, Judge because they will

21   have the opportunity to know who he is dealing with and

22   they'll have the opportunity to contact the clientele and

23   ask what type of business.

24             And on top of that, if they need without any

25   search warrant or without any court authorization, ask




                    Transcriptions Plus II, Inc.
                                                                     4
                              Proceedings
 1   Mr. Cabasso to produce the documents in connection to his

 2   association with the clients in the last 14 days of which

 3   in which he is reporting.

 4              THE COURT:   All right.    So that wasn't clear to

 5   me.   So as you're describing, every 14 days he is to

 6   report to the government the new business contract that

 7   he's entered into or the new business that he's operating

 8   -- that he's engaged in and then they can request

 9   documents as they see fit.      Is that what you're saying?

10              MR. DAYAN:   That was my understanding that upon

11   the request of the government to confirm that the

12   business is ran in accordance -- you know, legitimately,

13   the government has the right to basically inspect.

14              THE COURT:   Okay.    But at the outset, it's the

15   defendant's responsibility to keep the government

16   apprised of his business contracts or, you know, business

17   -- I'm not sure how it's been defined but new business

18   for the company; is that right?

19              MR. DAYAN:   Correct.    So he produces the list -

20   - he produces the list and then upon an audit by the

21   government if they so wish, they can request for more

22   than the list.

23              THE COURT:   Okay.    So let's call it a -- is it

24   fair to call it a client list, is that what we're saying?

25   Would that be a right --




                      Transcriptions Plus II, Inc.
                                                                        5
                               Proceedings
 1             MR. DAYAN:     It --

 2             THE COURT:     -- (indiscernible).

 3             MR. RICHARDSON:        I think it's a contact --

 4   sorry, your Honor.   This is Ian Richardson for the

 5   government.

 6             THE COURT:     No, go ahead.    I want to -- yes.

 7             MR. RICHARDSON:        What I think we envision it as

 8   a contact list, so one of the concerns we had in addition

 9   to the ones your Honor outlined was the possibility of

10   tampering with witnesses who might have information about

11   the case, just given the nature of the allegations.

12             THE COURT:     Right.    I'm aware of that.

13             MR. RICHARDSON:        And the way we -- right.    The

14   way we had sort of -- the compromise solution we reached

15   with Mr. Dayan on that point was that if every 14 days

16   Mr. Cabasso was submitting a list of all people and

17   (indiscernible) he had been in contact with, that would

18   at least give us and pretrial the option of, you know,

19   conducting spot checks, contacting those folks and just

20   saying, you know, has he been in contact with so-and-so,

21   what did you talk about, things like that.

22             THE COURT:     Okay.    Let me --

23             MR. RICHARDSON:        And then --

24             THE COURT:     Mr. Richardson, let me just be

25   clear about something.    When you say "all contact", it's




                    Transcriptions Plus II, Inc.
                                                                   6
                              Proceedings
 1   all business contact and/or contact with the company that

 2   is named in the indictment or is it all contact?    I mean,

 3   obviously we don't --

 4             MR. RICHARDSON:    I --

 5             THE COURT:    -- want to hear --

 6             MR. RICHARDSON:    I think it's all contact in

 7   connection with the new business.

 8             THE COURT:    With the business.

 9             MR. RICHARDSON:    That would be both vendors and

10   it would also be potential clients and it would be

11   potential business partnerships including the manager.

12             THE COURT:    Clients, partnerships -- and that's

13   why I wanted this conference to make sure that

14   everybody's clear and especially the defendant as to what

15   his obligations are, so that there isn't a dispute later

16   on as to what if anything was required because to me,

17   when I looked at the submission, it wasn't perfectly

18   clear to me what had been agreed to.

19             So -- okay, I'm okay with that if that actually

20   clarifies the obligation of Mr. Cabasso.     Mr. Cabasso, I

21   take it maybe you already understood it but the Court

22   didn't, that to the extent that you're going to be

23   operating this new enterprise, that you have an

24   obligation to keep the government informed in a listing,

25   you could do it through counsel or directly, that will be




                    Transcriptions Plus II, Inc.
                                                                  7
                              Proceedings
 1   worked out with you and your lawyer but every 14 days, a

 2   comprehensive list of any individuals and persons that

 3   you might have contacted as a vendor or client of the new

 4   company or any contact with the company which is named in

 5   the indictment and the individuals who are associated

 6   with that business.

 7             And pretty much to the extent that you're in

 8   touch with individuals with respect to the operations of

 9   the new business, the operations and I'm not talking

10   about saying hello to somebody -- I should add this --

11   operations of your new business, even if you just

12   contacting them to touch base to see if they need

13   anything, that would be a contact that you would have to

14   report.

15             And then if the government wishes to follow-up

16   on something to inquire further, they would communicate

17   that interest to your attorney who would then provide

18   some response.   Does that fairly state what the agreement

19   between the government and defense counsel?

20             MR. DAYAN:   It does on --

21             MR. RICHARDSON:      It does, your Honor.

22             MR. DAYAN:   It does, Judge.

23             THE COURT:   Okay.    So Mr. Cabasso, did you

24   understand that and if you do, then I will agree to the

25   modification that's now on the record and I think it's




                      Transcriptions Plus II, Inc.
                                                                       8
                               Proceedings
 1   very clear what you're required to do.        Do you understand

 2   what I have just outlined for you?

 3               THE DEFENDANT:    Yes, your Honor.

 4               THE COURT:   Okay.   All right.    Then --

 5               PRETRIAL SERVICES:     Your Honor?

 6               THE COURT:   Go ahead.

 7               PRETRIAL SERVICES:     Your Honor, this is Officer

 8   Moore from pretrial services.       I just wanted to address

 9   one matter in defense counsel's application regarding the

10   time frame that he's requesting that Mr. Cabasso be

11   allowed out to go to work (audio interference).

12               THE COURT:   Uh-hum.

13               PRETRIAL SERVICES:     Is your Honor adopting that

14   modification?

15               THE COURT:   I don't remember, what is the time

16   frame?   I don't have the request directly in front of me.

17   So what was the time frame and do you have an opinion

18   about it?   So let me know.

19               PRETRIAL SERVICES:     So counsel can correct me

20   if I am wrong but he's requesting that Mr. Cabasso be

21   allowed out from 8 a.m. to 6 p.m. on a daily basis for

22   him to operate the business.       We would just ask that it

23   be left at our discretion to give him a (audio

24   interference)   schedule since he's under home detention.

25               THE COURT:   I'm okay with that.     I think




                      Transcriptions Plus II, Inc.
                                                                   9
                               Proceedings
 1   presumptively 8 to 6 is reasonable but to the extent that

 2   he needs more time or you feel that -- or pretrial

 3   services feels that that should require some

 4   modification, I am going to give you the discretion to do

 5   that but I think presumptively 8 to 6 is a very

 6   reasonable request in terms of the operations of the

 7   business.

 8               But Mr. Moore, as pretrial services officer,

 9   I'm going to allow the discretion to modify as you deem

10   necessary but with the idea that the Court thinks that

11   this is not an unreasonable request.

12               PRETRIAL SERVICES:    Okay, understood.

13               MR. DAYAN:   So if pretrial -- and thank you so

14   much, Officer, for bringing this to my attention.     So

15   sometimes because Mr. Cabasso is in the service industry,

16   somebody -- someone may have an emergency, we would

17   notify pretrial services that on a particular date, we

18   are going to be at a particular place.     For example,

19   designating and addressing of that emergency, so it would

20   be up to the pretrial officer to approve that based upon

21   the --

22               THE COURT:   Yes.

23               MR. DAYAN:   -- adequate notice.

24               THE COURT:   Right.   I absolutely concur with

25   that.    I mean, Mr. Moore is -- and I believe you're the




                      Transcriptions Plus II, Inc.
                                                                    10
                             Proceedings
 1   one who is responsible for supervising it and he and

 2   others, but they will have that kind of discretion.       So

 3   to the extent there is an issue, please touch base with

 4   pretrial services because I'm deferring to them on that

 5   matter.

 6             PRETRIAL SERVICES:     All right.

 7             THE COURT:   Anything else?

 8             MR. DAYAN:   Thank you so much.

 9             PRETRIAL SERVICES:     Yes, one moment, your

10   Honor, I would just like to make clear that he's only

11   being approved from 8 to 6 to go to and from work.

12             THE COURT:   Yes.

13             PRETRIAL SERVICES:     And no other destination.

14             THE COURT:   That's it.   Right now, I mean he

15   does have, you know, permission to do attorney visits.

16   As you know, they're the usual, the attorney visits,

17   court visits, medical stuff, all of which has to be

18   approved by pretrial services in the first instance

19   before it happens, okay?

20             PRETRIAL SERVICES:     Yes, that part is

21   understood.   I just wanted to clarify the 8 to 6 time

22   frame.

23             THE COURT:   Right.   The 8 to 6 is for work.

24             PRETRIAL SERVICES:     Thank you.

25             MR. RICHARDSON:     Your Honor, Ian Richardson for




                     Transcriptions Plus II, Inc.
                                                                   11
                               Proceedings
 1   the government.

 2             THE COURT:     All right.

 3             MR. RICHARDSON:       Just two small matters, I just

 4   wanted to clarify.    It's my understanding generally when

 5   defendants are permitted to go to a location for work

 6   that pretrial has the option for randomized unannounced

 7   visits to verify that they are doing what they said they

 8   were going to do and that that is a condition as well.

 9             THE COURT:     Yes.

10             MR. RICHARDSON:       Okay.

11             THE COURT:     That's standard and if there's any

12   question about it, I want to make clear that that is

13   absolutely permitted; random visits to the house or the

14   place of business.

15             MR. RICHARDSON:       And then the second issue,

16   just on the contact lists, in addition to the names of

17   the people, I think also the contact information for

18   those people, so if it's a phone call, the phone number,

19   and email, the email address, just so that if we decide

20   to follow-up, we could reach out to them ourselves

21   without having to go through Mr. Dayan for that

22   information.

23             THE COURT:     Mr. Dayan, is that understood or

24   any objection to that?

25             MR. DAYAN:     No, no objection.




                       Transcriptions Plus II, Inc.
                                                                     12
                               Proceedings
 1              THE COURT:    Okay.    That application is also

 2   included -- granted and included as part of the

 3   conditions of release.

 4              All right.    I think that's it unless someone

 5   else has something else?

 6              MR. RICHARDSON:       Nothing further, your Honor.

 7              MR. DAYAN:    Judge, I just want to make sure,

 8   Judge, if you don't mind.    That last request by the

 9   government, I just want to make sure I understood it

10   because can Mr. Ian (sic) repeat that what I just

11   consented to?

12              THE COURT:    Yes, go ahead.

13              MR. DAYAN:    I just wanted to make sure that I

14   understood him clearly.

15              MR. RICHARDSON:       Yes.   Absolutely.

16              THE COURT:    Go ahead.

17              MR. RICHARDSON:       When Mr. Cabasso provides to

18   you and then you eventually provide to the government,

19   the contact list of the people that he's in contact with

20   in connection with the operation of his new business,

21   that contact list will not just include names, it will

22   also include the method of -- the contact information

23   itself.   So if it's a phone call, a phone number.      If

24   it's an email address, an email address.

25              MR. DAYAN:    That's fine, yes, yes.




                     Transcriptions Plus II, Inc.
                                                                              13
 1              THE COURT:    Okay.    Anything else?

 2              MR. RICHARDSON:       That's it from the government,

 3   your Honor.

 4              MR. DAYAN:    That's it, Judge.           Thank you so

 5   much.   Nothing for the defense.

 6              THE COURT:    All right.         Everyone have a --

 7              MR. DAYAN:    Thank you so much, Judge.

 8              THE COURT:    Yes, of course.          Have a good day

 9   everyone and stay safe.

10              MR. RICHARDSON:       Thank you, your Honor.

11              MR. DAYAN:    Thank you so much.             We look forward

12   to being back in your courtroom, Judge.

13              THE COURT:    I'm not so sure I'm looking forward

14   to it but -- no, I'm joking but of course.               Right now, we

15   don't know everybody's going back but I suspect we'll see

16   if they resurge or not.     Everybody's anticipating a surge

17   and that might throw everything into some kind of

18   (indiscernible).    Anyway, who knows?            Yes but in the

19   meantime, everybody stay healthy and have a good day.

20              MR. DAYAN:    Thank you so much.

21              THE COURT:    All right.         Bye-bye.

22                           (Matter Concluded)

23                                   -o0o-

24
               C   E    R    T   I     F     I     C     A     T   E




                       Transcriptions Plus II, Inc.
                                                           14
          I, LINDA FERRARA, hereby certify that the

foregoing transcript of the said proceedings is a true

and accurate transcript from the electronic sound-

recording of the proceedings reduced to typewriting in

the above-entitled matter.



          I FURTHER CERTIFY that I am not a relative or

employee or attorney or counsel of any of the parties,

nor a relative or employee of such attorney or counsel,

or financially interested directly or indirectly in this

action.



          IN WITNESS WHEREOF, I hereunto set my hand this

23rd day of July 2021.




                         AAERT CET 656
                         Transcriptions Plus II, Inc.




               Transcriptions Plus II, Inc.
